                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CUSHMAN & WAKEFIELD, INC.,               )
                                         )
                Plaintiff,               )
                                         )
       v.                                )
                                         )     Case No. 1:14-cv-08725
ILLINOIS NATIONAL INSURANCE              )
COMPANY, ACE AMERICAN                    )
INSURANCE COMPANY, LIBERTY               )
MUTUAL INSURANCE COMPANY, and            )
RLI INSURANCE COMPANY,                   )
                                         )
                Defendants.              )



  DEFENDANT ILLINOIS NATIONAL INSURANCE COMPANY’S MOTION FOR
ENTRY OF FINAL JUDGMENT AND AWARD OF PREJUDGMENT INTEREST AND
                        BRIEF IN SUPPORT




On the Brief:

Robert Novack*
rnovack@bressler.com
 J. Emma Mintz*
jmintz@bressler.com
BRESSLER, AMERY & ROSS, P.C.
17 State Street
New York, NY 10004
T: (212) 425-9300
F: (212) 425-9337
*Admitted Pro Hac Vice
Attorneys for Illinois National
Insurance Company
       I.      FINAL JUDGMENT SHOULD BE ENTERED
       Illinois National Insurance Company (“Illinois National”) hereby moves for Entry of

Final Judgment and an award of prejudgment interest pursuant to this Court’s April 20, 2018

Opinion & Order granting partial summary judgment in favor of Illinois National. In its April

20, 2018 Opinion and Order, the Court held that “Illinois National is entitled to reimbursement

of amounts paid in excess of Illinois National’s limit of $23 million for the 2009 – 2010 policy

year; and ACE, Liberty and RLI must pay, to the extent the ACE, Liberty, and RLI 2009–2010

Policies are triggered, all amounts incurred in connection with each Underlying Claim that are in

excess of the 2009–2010 Illinois National Policy (as to ACE) and the 2009–2010 ACE Policy (as

to Liberty and RLI), up to their respective Policies’ limits.” April 20, 2018 Opinion & Order,

Dkt. No. 354, at 42.

       The parties agree that Illinois National has paid $32,374,402.47 in indemnity and defense

costs to or on behalf of Cushman with respect to certain claims. See McKool Smith email dated

August 21, 2018 attached as Ex. A to the October 23, 2018 Declaration of Robert Novack

(“Novack Decl.”). These claims include the four Underlying Actions, (i) Gibson, et al. v. Credit

Suisse AG, et. al., Case No. 1:10-cv-00001-EJL (the “Gibson Lawsuit”); (ii) the Highland

Capital matter; (iii) Blixseth v. Cushman & Wakefield of Colorado, Inc., et al., Case No. 1:12-cv-

00393-PAB (the “Blixseth Lawsuit”); and (iv) Rhodes, et al. v. Credit Suisse AG, et al., Case No.

2:12-cv-01272-MMD (the “Rhodes Lawsuit”) (collectively the “Underlying Actions”), as well as

several unrelated claims that were paid by Illinois National under its 2009-10 Policy. These

payments are delineated in the schedule attached to the Declaration of Brian Sweeney and the

parties agree such payments erode the 2009-2010 Illinois National Policy. See Declaration of

Brian Sweeney (“Sweeney Decl.”).
       Therefore, under this Court’s April 20, 2018 Opinion and Order, Illinois National is

entitled to reimbursement of $9,374,402.47. ACE has paid $8,070,119.63 to date.               See

Declaration of Susan K. Slim, attached as Ex. B to the Novack Decl. Accordingly, ACE should

be ordered to reimburse Illinois National the sum of $1,929,880.37 thereby exhausting its $10

million policy limit. RLI and Liberty should each be ordered to reimburse Illinois National the

sum of $3,722,261.05 for a total of $7,444,522.10.

       II.     ILLINOIS NATIONAL IS ENTITLED TO RECOVER PREJUDGMENT
               INTEREST FROM CUSHMAN
       In its April 20, 2018 Opinion & Order, the court found that New York law applied to this

case. See April 20, 2018 Opinion & Order at 19-21. Under New York CPLR § 5001(a),

prejudgment interest “shall be recovered upon a sum awarded because of a breach of

performance of a contract, or because of an act or omission depriving or otherwise interfering

with title to, or possession or enjoyment of, property.” CPLR § 5001(a). The statutory rate of

interest is 9% per year. See CPLR § 5004. The principle behind prejudgment interest is that the

breaching party should compensate the wronged party for the loss of use of the money. NML

Capital v Republic of Argentina, 17 NY3d 250, 266 (2011). Interest is not a penalty. Rather, it is

simply the cost of having the use of another person's money for a specified period. Love v State

of New York, 78 NY2d 540 (1991).

        CPLR § 5001(a) has been interpreted by the courts to include breaches of third-party

insurance policies. “[T]he awarding of interest on breach of contract claims, including breach of

third-party insurance policies, is non-discretionary. See N.Y. C.P.L.R. § 5001 (McKinney 2007);

Langenberg v. Sofair, No. 03 Civ. 8339(KMK) (FM), 2006 U.S. Dist. LEXIS 88157 (S.D.N.Y.

Dec. 7, 2006).” Turner Constr. Co. v. Am. Mfrs. Mut. Ins. Co., 485 F. Supp. 2d 480, 490.
        In Seward Park Hous. Corp. v. Greater NY Mut. Ins. Co., 63 AD3d 525 (1st Dept 2009),

the defendant-insurer moved for restitution, and plaintiff-insured was ordered to return $1.6

million of the $18.4 million defendant-insurer had paid to plaintiff in satisfaction of a judgment

that was partially vacated. The Appellate Division modified the order of the Supreme Court and

directed Plaintiffs to pay prejudgment interest on the $1.6 million. See also C.S. Behler, Inc. v

Daly & Zilch, Inc., 277 AD2d 1002 (4th Dept 2000) (although in a completely different context,

the plaintiffs sought, by way of a recoupment action, $28K on a bond that discharged its

mechanics’ lien and they were awarded prejudgment interest on that amount.).

       In the insurance context, prejudgment interest accrues from the date the insurer actually

makes payment. See St. Paul Fire & Marine Ins. Co. v. Fox Insulation Co., Docket No. 96-CV-

0502E(F), 1999 U.S. Dist. LEXIS 15471 (W.D.N.Y. Sep. 29, 1999). “An award of statutory

prejudgment interest is available as a matter of right on a judgment in a subrogation action

brought by an insurance company to recover for negligent injury to its insured's property.

Prejudgment interest accrues from the date the insurance company makes payment.” Id. at *3.

See also Am. Home Assurance Co. v. Morris Indus. Builders, Inc., 192 AD2d 477 (App. Div.

1993) (Where plaintiff issued checks to its insured for $1,745,000, but because the jury awarded

plaintiff only $1,200,000, the court determined that interest should run from the various dates of

the checks but only for the respective amounts totaling the jury's award. Id. at 478-79. See also

United States v. Qurashi, No. CR 05-498 (SJF) (AKT), 2009 U.S. Dist. LEXIS 132679

(E.D.N.Y. Aug. 26, 2009) “Here, the Government and the carriers agree, and the Court concurs,

that prejudgment interest should be calculated for the period beginning on the dates on which

MetLife and New York Life paid defendant on the Adnan Policies. See Kirton v Northwestern

Mut. Life Ins. Co., 2006 US Dist LEXIS 78915 (EDNY Oct. 24, 2006) (awarding prejudgment
interest on insurance proceeds, which had been paid by insurance companies pursuant to

defendant's fraudulent scheme, from date of payment of the proceeds).” Id. at 131. See also St.

Paul Fire & Marine Ins. v. Schneider Nat'l Carriers, Inc., 2006 U.S. Dist. LEXIS 28284, at *6-7

(S.D.N.Y. May 10, 2006) (Plaintiff insurer received prejudgment interest for the period between

their payments to AIT and the Court's Order.).

       Illinois National has calculated interest from the time that it made each payment upon

exceeding its $23 million limit. See Declaration of Jo-Ann Spinelli. Based on the these

calculations, Illinois National is entitled to $2,838,842.89 in interest under New York’s 9 percent

rule calculated through October 23, 2018. Id. Illinois National is also entitled to 9 percent

prejudgment interest from October 23, 2018 through the date of entry of final judgment.

       III.    CUSHMAN’S REMAINING COUNTS THAT RELATE TO “OTHER
               CLAIMS” SHOULD BE DISMISSED
       The only remaining claims in this action include Count II, Count VII, Count X and

Count XI – but only to the extent they relate to the so-called “Other Claims.” April 20, 2018

Opinion & Order, Dkt. No. 354, at 43. The Other Claims do not involve the TNV Appraisals

and are not impacted by the Court’s April 20, 2018 Opinion and Order. The Other Claims

should be dismissed because they have been settled or dismissed and do not present any

coverage issues, or as to one claim, the coverage issues are not ripe.

       The Other Claims that have been settled or dismissed include : Fiddler’s Creek, Sofka,

the Angino & Rovner, Barrons Family Trust, Behringer Harvard, Citadel, Kornievsky,

McCready, Orient Overseas, Studio Mix, Sunflower Square, and Universal Green Solutions. See

Declaration of Robert Novack (“Novack Delc.”), ¶11. Only one claim, Berish Berger et al. v.

Cushman & Wakefield of Pennsylvania et al., S.D.N.Y. No. 12-cv-09224-JPO-HBP (the “Berger

Claim”) remains pending. Id. at ¶12. Illinois National has been defending the Berger Claim and
has paid millions in defense costs. Id. at ¶13. The matter is currently scheduled for a settlement

conference in Pennsylvania Federal Court on November 13, 2018.

        Cushman acknowledges that there is no case or controversy here with regard to any of

the Other Claims. The Other Claims were not litigated in this action since. Id. at ¶14. The

parties agreed in August 2015 that all discovery be stayed with respect to the Other Claims. Id.

No discovery whatsoever has taken place with respect to the Other Claims. Id. Because all but

one of the Other Claims is resolved and the Berger Claim coverage issues have not been litigated

in this action, Cushman represented at the June 19, 2018 Status Conference that the parties had

an agreement in principle to enter into a stipulation of dismissal without prejudice because the

Other Claims were not litigated here nor ripe for adjudication. Id. at ¶8. Cushman’s counsel, Ms.

Romagnoli, stated:

       MS. ROMAGNOLI: No, I think -- I think the rest of the case can be
       settled. There are two issues that the parties are working through right
       now. There -- in our complaint, in Cushman's complaint, there was
       reference to some coverage issues that we -- with respect to, quote, other
       claims that didn't have to do with appraisals. The majority of those other
       claims are no longer an issue. We have one active other claim that Illinois
       National has denied coverage for. But it happened after discovery and
       after the summary judgment briefing. So it is really not ripe right now for
       any sort of judicial determination. And I certainly don't want to
       misrepresent the status of the parties's negotiations. And Mr. Novak can
       correct me if I am wrong, but we -- we have, I think, an agreement in
       principle that we are going to enter into a stipulation of dismissal without
       prejudice, so it will remove that issue entirely from the case before your
       Honor, and we will just deal with that separately.

Transcript of the June, 19, 2018 Court Conference at 5:3-20, attached as Ex C to the

Novack Decl.

       Accordingly, the Berger Claim coverage action is not ripe and should be dismissed

without prejudice along with the Other Claims that have been settled or dismissed. Federal

courts have authority under the Constitution to answer such questions only if necessary to do so
in the course of deciding an actual “case” or “controversy.” Hollingsworth v. Perry, 570 U.S.

693, 700 (2013). An “actual controversy,” is defined as a “real and substantial controversy

admitting of specific relief through a decree of a conclusive character, as distinguished from an

opinion advising what the law would be upon a hypothetical state of facts.” Aetna Life Ins. Co. of

Hartford Conn. v. Haworth, 300 U.S. 227, 241 (1937). There is no current case of controversy

with respect to the Other Claims and therefore they should be dismissed without prejudice.
                                         CONCLUSION
         We respectfully submit that the Court should enter a Final Judgment in favor of

Defendant Illinois National on its Counterclaim as follows:

         1) Illinois National is entitled to reimbursement of $9,374,402.47 representing payments

            made in excess of Illinois National’s limit of $23 million for the 2009–2010 policy

            year. ACE should be ordered to reimburse Illinois National the sum of $1,929,880.37

            thereby exhausting its $10 million policy limit. RLI and Liberty should each be

            ordered to reimburse Illinois National the sum of $3,722,261.05 for a total of

            $7,444,522.10.

         2) Cushman should pay Illinois National prejudgment interest at the rate of 9 percent per

            year on $9,374,402.47 pursuant to New York CPLR § 5001(a) in the amount of

            $2,838,842.89 representing interest calculated through October 23, 2018. Cushman

            should also pay an additional 9 percent interest for the period October 23, 2018

            through the entry of Final Judgment.

         3) The Court should dismiss Count II, Count VII, Count X and Count XI with respect to

            the “Other Claims” without prejudice.



Dated:     October 23, 2018                          Respectfully submitted,

                                                     By: /s/David T. Brown

                                                     David T. Brown
                                                     KAUFMAN DOLOWICH
                                                     & VOLUCK, LLP
                                                     135 S. LaSalle Street, Suite 2100
                                                     Chicago, IL 60603
                                                     T: (312) 646-6744
                                                     F: (312) 896-9403
                                                     Email: dbrown@kdvlaw.com
       and
Robert Novack*
J. Emma Mintz*
BRESSLER, AMERY & ROSS, P.C.
17 State Street
New York, NY 10004
T: (212) 425-9300
 *Admitted Pro Hac Vice
